

115 S2544 IS: Ryan Frascone Memorial Student Loan Relief Act of 2021
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2544IN THE SENATE OF THE UNITED STATESJuly 29, 2021Ms. Smith (for herself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo adjust the applicability of certain amendments to the Truth in Lending Act, and for other purposes.1.Short titleThis Act may be cited as the Ryan Frascone Memorial Student Loan Relief Act of 2021. 2.Applicability of certain amendments to the Truth in Lending Act(a)In general(1)ApplicabilitySection 601(b) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (15 U.S.C. 1650 note) is amended to read as follows: (b)ApplicabilityThe amendments made by subsection (a) shall apply to private education loan agreements entered into before, on, or after the date of enactment of this Act..(2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in section 601 of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174).(b)Treasury loan purchase program(1)DefinitionsIn this subsection, the terms cosigner and private education loan have the meanings given those terms, respectively, in section 140 of the Truth in Lending Act (15 U.S.C. 1650).(2)Establishment of purchase programThe Secretary of the Treasury shall establish a program under which the Secretary shall purchase and retire outstanding private education loans—(A)where the borrower on such loan is deceased;(B)where there remains a cosigner on the loan;(C)that were entered into before the date that is 180 days after the date of enactment of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174); and(D)only upon an application from a holder of such loan pursuant to paragraph (3) that demonstrates the holder has suffered financial injury as a result of the amendment made by subsection (a).(3)ApplicationThe holder of a loan described under paragraph (2) may apply to the Secretary of the Treasury to have the Secretary purchase and retire such loan by submitting an application in the form and manner that the Secretary may require.(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Treasury $5,000,000 to carry out this subsection.